Exhibit 10.13

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this, 2015
by and between XXX (the “Company”), a XXX corporation with an address at XXX and
XXX, an individual with an address at XXX (the “Executive”), with reference to
the following facts:

 

RECITALS

 

WHEREAS, the Company desires to employ Executive and to ensure the continued
availability to Company of Executive’s services, and Executive desires to accept
such employment from the Company and render such services, all in accordance
with and subject to the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and Executive do hereby agree as
follows:

 

AGREEMENT

 

1. Term of Employment.

 

1.01. Specified Term. The Company employs Executive, and Executive accepts
employment with the Company, for a period of one year beginning on January 25,
2015, and ending on January 24, 2016. This Agreement shall be automatically
renewed for additional one year terms unless either party provides the other
with written notice not to renew, not less than one month prior to the end of
the then existing term.

 

1.02. Earlier Termination. This Agreement may be terminated earlier as
hereinafter provided.

 

1.03. Continuing Effect. Notwithstanding any termination of this Agreement
except for termination under Section 7.02, at the end of the Term or otherwise,
the provisions of Sections 10 and 11 shall remain in full force and effect and
the provisions of Section 11 shall be binding upon the legal representatives,
successors and assigns of the Executive.

 

2. Duties and Obligations of Executive.

 

2.01. Title and Description of Duties. Executive shall serve as a financial
advisor to the Company until such time as the Company obtains Directors and
Officers Insurance (“D&O Insurance”). Upon the Company obtaining D&O Insurance,
Executive shall serve as the Company’s Chief Financial Officer (“CFO”) or Chief
Operating Officer (“COO”). The Company is presently engaged in negotiations with
a U.S. public company (“Pubco”) pursuant to which the Company may enter into a
merger, share exchange or similar form of business combination with Pubco
whereby the Company will become a wholly-owned subsidiary of Pubco and the
shareholders of the Company will receive shares of Pubco common stock
constituting a majority of Pubco’s then outstanding common stock. In such event,
this Employment Agreement will be assumed by Pubco and the Executive shall
provide the duties hereunder on behalf of Pubco. Alternatively, if requested by
Pubco, Executive shall enter into a new agreement with Pubco on similar terms.
Hereunder, Executive shall do and perform all services, acts, or things
necessary or advisable to fulfill the duties of a financial advisor or CFO/COO,
as applicable, and shall at all times be subject to the direction of the
Company’s Chief Executive Officer (“CEO”), and to the policies established by
the Company’s Board of Directors.

 



 Page 1 of 9

 

 

EMPLOYMENT AGREEMENT

 

2.02. Loyal and Conscientious Performance of Duties. Executive agrees that to
the best of his ability and experience he will at all times loyally and
conscientiously perform all of the duties and obligations required of him either
expressly or implicitly by the terms of this Agreement.

 

2.03. Devotion of Entire Time to Company's Business and Exception.

 

(a) Executive shall devote his full ability and attention to the business of the
Company during the term of this Agreement. However, the expenditure of
reasonable amounts of time for charitable or professional activities shall not
be deemed a breach of this Agreement if those activities do not materially
interfere with the services required under this Agreement.

 

(b) This Agreement shall not be interpreted to prohibit Executive from making
passive personal investments or conducting private business affairs if those
activities do not materially interfere with the services required under this
Agreement. However, Executive shall not, directly or indirectly, acquire, hold,
or retain any interest in any business competing with or similar in nature to
the business of Company.

 

2.04. Location of Office. Executive’s principal business office shall be in
Beijing. However, Executive’s job responsibilities shall include all business
travel necessary to the performance of his job.

 

2.05. Adherence to Inside Information Policies. Executive acknowledges that
Pubco is publicly-held and, as a result, has implemented or shall implement
inside information policies designed to preclude its executives and those of its
subsidiaries from violating federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to Pubco, its subsidiaries, or any third party. If applicable,
Executive shall promptly execute any agreements generally distributed by Pubco
to its employees requiring such employees to abide by its inside information
policies.

 

3. Obligations of Company.

 

3.01. General Description. The Company shall provide Executive with the
compensation, incentives, benefits, and business expense reimbursement specified
elsewhere in this Agreement.

 

3.02. Indemnification of Losses of Executive. The Company shall indemnify
Executive for all necessary expenditures or losses incurred by Executive in
direct consequence of the discharge of his duties on the Company’s behalf.

 

4. Compensation of Executive.

 

4.01. Annual Salary.

 

(a) As compensation for the services to be rendered by Executive hereunder, the
Company shall pay Executive an annual after-tax salary (“net salary”) at the
rate of RMB1,000,000 per annum (or foreign currency equivalent), payable in
monthly installments in advance. The initial monthly salary payment, pro-rated
for the month of March 2015, shall be payable upon execution of this Agreement.
All subsequent monthly payments shall be due and payable in advance on the first
of each month. The monthly payment for the final month of the term shall be
pro-rated for the number of days of service to be performed in such month.

 



 Page 2 of 9

 

 

EMPLOYMENT AGREEMENT

 

(b) Executive may receive such annual increases in salary as may be determined
by the Company’s Board of Directors in its sole discretion on or about each
anniversary of the execution of this Agreement.

 

5. Executive Benefits.

 

5.01. Employee Benefit Programs. Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plans that are maintained
by the Company for its executive officers, including programs of life and
medical insurance and reimbursement of membership fees in civic, social and
professional organizations.

 

5.02. Severance Package. If Executive’s employment with Company is terminated
pursuant to Sections 7.03 or 7.04, Executive shall be entitled to a one (1)
month severance package consisting of Executive's compensation and all benefits
as provided for in Sections 5. Payments shall be made in a lump sum.

 

6. Business Expenses.

 

6.01. Business Expenses.

 

(a) The Company shall promptly reimburse Executive for all reasonable business
expenses incurred by Executive in performing the services hereunder. This
includes business class airfare for international business trips.

 

(b) Each such expenditure shall be reimbursable only if Executive furnishes to
the Company adequate records and other documentary evidence for the
substantiation of that expenditure.

 

7. Termination of Employment.

 

7.01. Death. Except as otherwise provided herein, this Agreement shall
automatically terminate without act by any party upon the death of Executive. In
the event of death of Executive, Executive’s estate shall receive any unpaid,
earned compensation due Executive and this Agreement shall terminate.

 



 Page 3 of 9

 

 

EMPLOYMENT AGREEMENT

 

7.02. Termination for Cause. The Company may terminate Executive’s employment
pursuant to the terms of this Agreement at any time for cause by giving written
notice of termination. Such termination will become effective upon the giving of
such notice. Upon any such termination for cause, Executive shall have no
further right to compensation, bonus or reimbursement under Section 5. For
purposes of this Section 7.02, “cause” shall mean: (i) Executive is convicted of
a felony which is directly related to Executive’s employment or the business of
the Company or could otherwise reasonably be expected to have a material adverse
effect on the Company’s business, prospects or future stock price which price
should be measured over a period of at least six months. Felonies involving the
driving of motor vehicles shall not be grounds for termination; (ii) Executive,
in carrying out his duties hereunder, has been found in a civil action to have
committed gross negligence or intentional misconduct resulting in either case in
direct material harm to the Company; (iii) Executive is found in a civil action
to have breached his fiduciary duty to the Company resulting in direct profit to
him; (iv) Executive is found in a civil action to have materially breached any
provision of Section 10 or Section 11; (v) Executive’s repeated refusal (other
than any failure to perform arising from a physical or mental disability) to act
in accordance with the reasonable directions of the Company’s Board of Directors
directing Executive to perform services consistent with Executive’s status as an
officer of the Company, which refusal is not cured by Executive within ten (10)
days of Executive’s receipt of written notice thereof from the Company
(provided, however, that if such breach cannot be cured within ten (10) days and
Executive commences the cure thereof and diligently pursues the same, such
failure shall not constitute “cause” unless such breach is not cured in its
entirety within twenty (20) days of Executive’s receipt of the written notice of
breach); (vi) Executive commits acts of dishonesty, fraud, misrepresentation, or
other acts of moral turpitude, that would prevent the effective performance of
his duties; and (vii) Executive’s material breach of any obligations of
Executive which remains uncured for more than ten (10) days after written notice
thereof by the Company to Executive. Executive's failure to comply with the
requirements of Section 10 of this Agreement shall constitute a material breach
of this Agreement. The term "found in a civil action" shall not apply until all
appeals permissible under the applicable rules of procedure or statute have been
determined and no further appeals are permissible.

 

7.03. Termination Without Cause. The Company’s Board of Directors, in its sole
discretion, may terminate Executive’s employment without cause at any time upon
thirty (30) days written notice. Upon effectiveness of such termination,
Executive shall be entitled to the severance package provided for in Section
5.02.

 

7.04. Effect Transfer of Assets, or Dissolution. This Agreement shall be
automatically terminated by any voluntary or involuntary dissolution of the
Company or a transfer of all or substantially all of the assets of the Company.
Upon effectiveness of such termination, Executive shall be entitled to the
severance package provided for in Section 5.02.

 

7.05. Termination by Executive During Term. Executive may terminate his
obligations under this Agreement during the term by giving the Company at least
one (1) month written notice in advance.

 

8. Non-Competition Agreement.

 

8.01. Competition with Company. Until termination of his employment and for a
period of 12 months commencing on the date of termination, Executive, directly
or indirectly, in association with or as a stockholder, director, officer,
consultant, employee, partner, joint venture, member or otherwise of or through
any person, firm, corporation, partnership, association or other entity, shall
not compete with the Company or any of its affiliates in any line of business
which is competitive with the business of the Company within any metropolitan
area in the United States and the People’s Republic of China; provided, however,
the foregoing shall not prevent Executive from accepting employment with an
enterprise engaged in two or more lines of business, one of which is the same or
similar to the Company's business (the “Prohibited Business”) if Executive’s
employment is totally unrelated to the Prohibited Business; provided, further,
the foregoing shall not prohibit Executive from owning up to 5% of the
securities of any publicly-traded enterprise provided Executive is not an
executive, director, officer, consultant to such enterprise or otherwise
reimbursed for services rendered to such enterprise.

 



 Page 4 of 9

 

 

EMPLOYMENT AGREEMENT

 

8.02. Solicitation of Customers. During the periods in which the provisions of
Section 8.01 shall be in effect, Executive, directly or indirectly, will not
seek Prohibited Business from any Customer (as defined below) on behalf of any
enterprise or business other than the Company that is in direct competition with
the Company's business, refer Prohibited Business from any Customer to any
enterprise or business other than the Company to any enterprise or business that
is in direct competition with the Company's business or receive commissions
based on sales or otherwise relating to the Prohibited Business from any
Customer that is in direct competition with the Company's business, or any
enterprise or business other than the Company. For purposes of this Agreement,
the term "Customer" means any person, firm, corporation, partnership,
association or other entity to which Company or any of its affiliates sold or
provided goods or services during the six-month period prior to the time at
which any determination is required to be made as to whether any such person,
firm, corporation, partnership, association or other entity is a Customer, or
who or which was approached by or who or which has approached an employee of the
Company for the purpose of soliciting business from the Company or the third
party, as the case may be.

 

8.03. No Payment. Executive acknowledges and agrees that no separate or
additional payment to him will be required in consideration of his undertakings
in this Section 8.

 

9. Non-Disclosure of Confidential Information.

 

9.01. Confidential Information. Confidential Information includes, but is not
limited to, trade secrets as defined by the common law and statutes in Delaware
or any future Delaware statutes, processes, policies, procedures, techniques,
designs, drawings, know-how, show-how, technical information, specifications,
computer software and source code, information and data relating to the
development, research, testing, costs, marketing, the Company's budgets and
strategic plans, and the identity and special needs of Customers, databases,
data, all technology relating to the Company's businesses, systems, methods of
operation, client or Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, names, home addresses
and all telephone numbers and e-mail addresses of the Company's executives,
former executives, clients and former clients. In addition, Confidential
Information also includes Customers and the identity of and telephone numbers,
e-mail addresses and other addresses of executives or agents of Customers (each
a “Contact Person”) who are the persons with whom the Company's executives and
agents communicate in the ordinary course of business. Confidential Information
also includes, without limitation, Confidential Information received from the
Company's subsidiaries and affiliates. For purposes of this Agreement, the
following will not constitute Confidential Information (i) information which is
or subsequently becomes generally available to the public through no act of
Executive, (ii) information set forth in the written records of Executive prior
to disclosure to Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by Executive in writing from a
third party (excluding any affiliates of Executive) who did not acquire such
confidential information or trade secret, directly or indirectly, from Executive
or the Company.

 

9.02. Legitimate Business Interests. Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, Executive agrees
to the restrictions contained in this Agreement because they further the
Company's legitimate business interests. These legitimate business interests
include, but are not limited to: (i) trade secrets; (ii) valuable confidential
business or professional information that otherwise does not qualify as trade
secrets including all Confidential Information; (iii) substantial relationships
with specific prospective or existing Customers or clients; (iv) Customer or
client goodwill associated with the Company's business; and (v) specialized
training relating to the Company's technology, methods and procedures.

 



 Page 5 of 9

 

 

EMPLOYMENT AGREEMENT

 

9.03. Confidentiality. Following termination of employment, the Confidential
Information shall be held by Executive in the strictest confidence and shall
not, without the prior written consent of the Company, be disclosed to any
person other than in connection with Executive's employment by the Company.
Executive further acknowledges that such Confidential Information as is acquired
and used by the Company or its affiliates is a special, valuable and unique
asset. Executive shall exercise all due and diligence precautions to protect the
integrity of the Company’s Confidential Information and to keep it confidential
whether it is in written form, on electronic media or oral. Executive shall not
copy any Confidential Information except to the extent necessary to his
employment nor remove any Confidential Information or copies thereof from the
Company's premises except to the extent necessary to his employment and then
only with the authorization of the CEO of the Company. All records, files,
materials and other Confidential Information obtained by Executive in the course
of his employment with the Company are confidential and proprietary and shall
remain the exclusive property of the Company or its Customers, as the case may
be. Executive shall not, except in connection with and as required by his
performance of his duties under this Agreement, for any reason use for his own
benefit or the benefit of any person or entity with which he may be associated
or disclose any such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever without the
prior written consent of the CEO of the Company.

 

10. Conflicts of Interest. While employed by the Company, Executive shall not,
directly or indirectly:

 

(a) participate as an individual in any way in the benefits of transactions with
any of the Company's Customers, including, without limitation, having a
financial interest in the Company's Customers, or making loans to, or receiving
loans, from, the Company's Customers;

 

(b) realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with Executive's
employment with the Company for Executive's personal advantage or gain; or

 

(c) accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a technical capacity by, a person or entity
which does business with the Company.

 

11. General Provisions.

 

11.01. Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
receipted delivery, by facsimile delivery or, if mailed, postage prepaid, by
certified mail, return receipt requested, as follows:

 

To the Company:

To Executive:

 

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.

 



 Page 6 of 9

 

 

EMPLOYMENT AGREEMENT

 

11.02. Attorneys’ Fees and Costs. If any legal action is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys' fees, costs, and necessary disbursements in addition to
any other relief to which that party may be entitled. This provision shall be
construed as applicable to the entire Agreement.

 

11.03. Modifications. Any modification of this Agreement will be effective only
if it is in writing signed by the party to be charged.

 

11.04. Effect of Waiver. The failure of either party to insist on strict
compliance with any of the terms, covenants, or conditions of this Agreement by
the other party shall not be deemed a waiver of that term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.

 

11.05. Partial Invalidity. If any provision in this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

11.06. Law Governing Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

11.07. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

11.08. Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.

 

11.09. Section and Paragraph Headings. The section and paragraph headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

11.10. Arbitration. Except for a claim for equitable relief, any controversy,
dispute or claim arising out of or relating to this Agreement, or its
interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in China International Economic and Trade Arbitration Commission
(unless the parties agree in writing to a different location), before three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect. In any such arbitration proceeding the parties agree to provide
all discovery deemed necessary by the arbitrators. The decision and award made
by the arbitrators shall be final, binding and conclusive on all parties hereto
for all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.

 

11.11. Assignment. This Agreement may be assigned by the Company to an
affiliated entity.

 



 Page 7 of 9

 

 

EMPLOYMENT AGREEMENT

 

11.12. Entire Agreement. This Agreement supersedes any and all other Agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Executive by the Company, and contains all of the covenants and
Agreements between the parties with respect to that employment in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises, or Agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other Agreement, statement, or promise not contained in this
Agreement shall be valid or binding.

 



 Page 8 of 9

 

 

EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date and year first above written.

 



COMPANY:   EXECUTIVE:       By       (Authorized Signature)   (Signature)      
      (Date)     (Date)

 

（签字页）

 

 

Page 9 of 9



 

 